COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00273-CV


IN RE AUBREY DEWAYNE                                                     RELATOR
MORRIS


                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                           MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied. This Court’s August 9, 2013 order staying the trial court

proceedings in cause number CV-13-03-212 in the 271st District Court of Wise

County is hereby lifted.

                                                    PER CURIAM

PANEL: MEIER, DAUPHINOT, and MCCOY, JJ.

DELIVERED: September 5, 2013


      1
       See Tex. R. App. P. 47.4, 52.8(d).